Citation Nr: 9904153	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Subsequent to issuance of a supplemental statement of the 
case in March 1996, extensive additional medical evidence was 
received.  A review of such evidence reveals the inclusion of 
complaints, findings and diagnoses pertinent to the veteran's 
respiratory system.  The additional evidence was received 
without a waiver of the veteran's right to initial RO 
consideration.  Any pertinent evidence submitted by the 
veteran or representative which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1998).  The veteran has not waived his procedural rights in 
this case.  In fact, his representative has pointed out that 
there has been no relevant rating action or statement of the 
case issued pertinent to the issue of entitlement to service 
connection for a lung disorder since March 1996.  Moreover, 
the veteran has indicated that the additionally presented 
evidence is probative of his claim.  

Therefore, this claim is returned to the RO for consideration 
of the evidence submitted directly to the Board.  Id.

Accordingly, the case is remanded as follows:

1.  The RO should attempt to obtain 
legible copies of the St. Elizabeth's 
Hospital medical records submitted by the 
veteran in support of his claim.

2.  The RO should review the entire 
evidentiary record, particularly all 
evidence received subsequent to the 
supplemental statement of the case issued 
in March 1996.  Thereafter, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for a 
lung disorder and specifically determine 
whether such claim is well grounded.

3.  If and only if the RO determines the 
veteran's claim of entitlement to service 
connection for a lung disorder is well 
grounded, the RO should schedule the 
veteran for VA respiratory examination 
for the purpose of identifying the nature 
and etiology of existing respiratory 
diagnoses.  In the event that examination 
is deemed appropriate, the claims folder 
MUST be made available to the examiner 
for review in conjunction with the 
examination.

4.  If the claim is deemed well grounded 
the RO should also ensure that all 
available and relevant evidence is 
associated with the claims file, 
affording the veteran opportunity to 
identify or submit additional evidence in 
support of his claim.  

5.  After all indicated development has 
been completed, to the extent possible, 
the RO should again review the record and 
re-adjudicate the issue on appeal.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, containing a recitation of the 
evidence considered and the reasons and bases for the 
determination.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


